 



EXHIBIT 10.6
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of October 30, 2006 by
and between Assisted Living Concepts, Inc. a Nevada corporation with its
principal place of business at 111 West Michigan, Milwaukee, WI 53203, (the
“Company”) and Eric Fonstad, Corporate Secretary, General Counsel, and Senior
Vice President (the “Employee”).
WITNESSETH
     The Company desires to employ the Employee as an employee of the Company or
its subsidiaries, and the Employee desires to provide services to the Company or
its subsidiaries, all upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:
1. Offer and Acceptance of Employment. The Company hereby agrees to employ the
Employee as the Corporate Secretary, General Counsel, and Senior Vice President
of the Company. The Employee accepts such employment and agrees to perform the
customary responsibilities of such position with the Company and/or certain of
its subsidiaries as may be assigned to him from time to time by the Company. The
Employee will perform such other duties as may from time to time be reasonably
assigned to him by the Company, provided such duties are comparable with the
type of duties performed by persons of similar titles with the Company, its
subsidiaries or other affiliates.
2. Compensation and Benefits.
     (a) Base Salary. As long as Employee remains an employee of Company,
Employee will be paid a base salary, less applicable withholding, which shall
continue at the rate currently in effect, subject to adjustment as hereinafter
provided. Employee’s base salary shall be reviewed on an annual basis and the
Company shall increase such base salary, by an amount, if any, it determines to
be appropriate. Any such increase shall not reduce or limit any other obligation
of the Company hereunder. Employee’s annual base salary payable hereunder, as it
may be increased from time to time, less applicable withholding, and without
reduction for any amounts deferred as described below, is referred to herein as
“Base Salary”. Employee’s Base Salary, as in effect from time to time, may not
be reduced by the Company without Employee’s consent, provided that the Base
Salary payable under this paragraph shall be reduced to the extent Employee
elects to defer or reduce such salary under the terms of any deferred
compensation plan or other employee benefit arrangement maintained or
established by the Company. The Company shall pay Employee the portion of his
Base Salary not deferred in accordance with its customary periodic payroll
practices.
     (b) Incentive Compensation. Subject to Board approval and based on the
recommendation of the Human Resources Committee, the Employee may be eligible to





--------------------------------------------------------------------------------



 



participate in stock option, incentive compensation and other plans, which
reward performance, at a level consistent with Employee’s then assigned
position(s) with the Company or certain of its subsidiaries and other affiliates
and the Company’s then current policies and practices.
     (c) Benefits, Perquisites and Expenses.
          (i) Benefits. Employee shall be eligible to participate in (1) each
welfare benefit plan sponsored or maintained by the Company, including, without
limitation, each life, optional life, hospitalization, medical, dental, vision,
health, accident or disability insurance, individual disability/long term care
plan, or similar plan or program of the Company, and (2) each deferred
compensation (including Executive Retirement) or savings plan sponsored or
maintained by the Company, in each case, whether now existing or established
hereafter, to the extent that Employee is eligible to participate in any such
plan under company policies and practices and consistent with the generally
applicable provisions thereof. With respect to benefits payable to Employee,
Employee’s service credited for purposes of determining Employee’s benefits and
vesting shall be determined in accordance with the terms of the applicable plan
or program. Nothing in this Section 2(c), in and of itself, shall be construed
to limit the ability of the Company to amend or terminate any particular plan,
program or arrangement.
          (ii) Vacation. The Employee shall be entitled to the number of paid
vacation days in each anniversary year determined by the Company from time to
time for similar positions. The Employee shall also be entitled to all paid
holidays given by the Company to employees with similar positions.
          (iii) Business Expenses. The Company shall pay or reimburse Employee
for all reasonable expenses incurred or paid by Employee in the performance of
Employee’s duties hereunder, upon presentation of expense statements or vouchers
and such other information as the Company may reasonably require and in
accordance with the then generally applicable policies and practices of the
Company.
          (iv) Auto. The Company shall provide you with a monthly automobile
allowance in the amount of $650. Additionally, the Employee will be reimbursed
for miles driven on company business at the applicable reimbursement rate that
is set from time to time by the Company.
3. Employment Termination. The Employee’s employment under this Agreement may be
terminated as follows:
     (a) Good Cause. For purposes hereof, a termination by the Company for “Good
Cause” shall mean termination by action of the Company upon written notice to
Employee specifying the particulars of the action or inaction alleged to
constitute “Good Cause” because of (i) Employee’s commission of any felony
(whether or not involving the Company or any of its subsidiaries), including,
without limitation, those involving moral turpitude which subjects, or if
generally known, would subject, the Company or any of its subsidiaries to public
ridicule or embarrassment, (ii) fraud or other willful

- 2 -



--------------------------------------------------------------------------------



 



misconduct by Employee in respect of his obligations under this Agreement,
(iii) refusal or continuing failure to attempt, without proper cause and, other
than by reason of illness, to follow the lawful directions of the senior
officers or the Board of Directors of the Company, (iv) willful violation of any
material policy of the Company or material agreement with the Company, or
(v) other conduct that may be detrimental to the best interests of the Company
or any affiliate thereof as determined by the Board.
     (b) Without Cause. Notwithstanding anything to the contrary contained in
this Agreement, the Company may at any time terminate the Employee’s employment
hereunder without Cause.
     (c) Death. If Employee dies, his employment shall terminate as of the date
of death.
     (d) Change in Location; Material Failure. The Employee’s employment shall
terminate upon:
          (i) the provision of written notice from the Company to the Employee
that the Employee’s work location is being shifted to a location more than 50
miles away from the Employee’s current work location; or
          (ii) there is a material diminution of the Employee’s assigned duties
and responsibilities including any material diminution of the powers associated
with such position;
          (iii) and within 30 days after receipt of notice from the Company of
an occurrence of an event described in (i) and/or (ii) above, the Employee
advises the Company, in writing, that the amendments to the conditions of
employment in (i) and/or (ii) above are not acceptable.
     (e) Date of Termination. “Date of Termination” shall mean whichever of the
following is applicable:
          (i) if Employee’s employment is terminated under paragraph (c) of this
Section 3, the date of death;
          (ii) if the Employee’s employment is terminated under paragraph (a) or
(b) of this Section 3, the date specified in the Notice of Termination (which
shall not be less than 7 days in case of paragraph (a) and 60 days in case of
paragraph (b) nor more than 180 days from the date such Notice of Termination is
given);
          (iii) in the case of an event described in paragraph (d) of this
Section 3 the last day of the month following 30 days after which such event
occurs; or
          (iv) Employee may terminate voluntarily and, in such event, the
Employee’s Date of Termination shall be the date which is two weeks after the
date the Employee provides notice to the Company of voluntary termination.

- 3 -



--------------------------------------------------------------------------------



 



4. Payments upon Termination.
     (a) Termination Due to Death or Voluntary Termination. Upon termination of
the Employee under Section 3(c) or in the event of Employee’s voluntary
termination the Company shall no later than the first day of the third month
following the month in which the Date of Termination occurs pay to the Employee
or his estate (1) his full Base Salary and other accrued benefits earned up to
the Date of Termination and (2) if any bonus, under any bonus plan, shall be
payable in respect of the year in which the Employee’s Date of Termination
occurs. Employee shall also be entitled to all vested deferred compensation
(including Executive Retirement) of any kind at such times and in such amounts
provided under the terms of applicable deferred compensation arrangements. The
Company shall have no further obligations to the Employee under this Agreement.
     (b) Termination for Cause. If the Employee’s employment shall be terminated
under Section 3(a), the Company shall no later than thirty (30) days following
the month in which the Date of Termination occurs pay the Employee his full Base
Salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given. Employee shall also be entitled to all vested deferred
compensation (including Executive Retirement) of any kind at such times and in
such amounts provided under the terms of applicable deferred compensation
arrangements. The Company shall have no further obligations to the Employee
under this Agreement.
     (c) Termination for Disability. In the case of disability, the Employee
would be eligible for short-term and long-term disability plans provided by the
Company. If a disability lasts longer than 12 months, the employee would be
terminated.
     (d) Termination by the Company for Reasons other than Voluntary
Termination, Death, Cause, or Disability.
     In the event the Company terminates the Employee pursuant to paragraph
(b) or (d) of Section 3, then:
          (i) the Company shall make a lump sum payment (less applicable
deductions to include withholdings for taxes) to the Employee as follows no
later than thirty (30) days after the month in which the Date of Termination
occurs equal to the sum of the following:
               (A) Payment of any Base Salary owed to the Date of Termination
which has not yet been paid.
               (B) Severance pay in the amount of one year of Base Salary at the
rate in effect at the time of the event described in Section 3(b) or (d)
(whichever is applicable) plus $30,000.
               (C) A payment in lieu of bonus in an amount equivalent to 35% of
Base Salary (as described in clause (B) above) and, also, for the year in which
termination occurs, a bonus shall be paid to the Employee on a pro-rata basis
for the

- 4 -



--------------------------------------------------------------------------------



 



portion of the year in which the Employee was employed, up to the Date of
Termination, on the assumption that 100% of the bonus payment would have been
achieved.
               (D) The cash equivalent of 12 months of auto allowance.
               (E) The amount that the Company would have credited as Company
contributions over the 12 month period of time beginning immediately after the
Date of Termination to any of the deferred compensation (including Executive
Retirement) plans in which the Employee was a participant.
          (ii) Employee shall also be entitled to all vested deferred
compensation (including Executive Retirement) of any kind at such times and in
such amounts provided under the terms of applicable deferred compensation plans.
          (iii) For the 12 month period beginning with the Date of Termination,
the Employee shall be treated as if the Employee had continued to be employed
for all purposes under insured welfare benefit plans (other than plans providing
medical benefits) sponsored or maintained by the Company on the same
participation terms as if still employed. Beginning with the Date of
Termination, the Employee shall be entitled to receive medical plan continuation
coverage required under ERISA (“COBRA Benefits”) subject to payment of full
COBRA premiums by Employee.
          (iv) In order to receive the payments described in (c)(i) above, the
Employee must (no later than thirty (30) days following the month in which the
Date of Termination occurs) execute (and not revoke during the seven day
revocation period), a release in form substantially similar to that attached as
Exhibit A hereto.
5. Section 280G Limitation on Compensation. In the event that the severance
benefits payable to the Employee under this Agreement or any other payments or
benefits received or to be received by the Employee from the Company (whether
payable pursuant to the terms of this Agreement, any other plan, agreement or
arrangement with the Company) or any corporation (“Affiliate”) affiliated with
the Company within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), in the opinion of tax counsel selected by the
Company’s independent auditors and reasonably acceptable to the Employee,
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and the present value of such “parachute payments” equals or exceeds three
times the Employee’s “base amount” within the meaning of Section 280G(b)(3) of
the Code, such severance benefits shall be reduced to an amount the present
value of which (when combined with the present value of any other payments or
benefits otherwise received or to be received by the Employee from the Company
(or an Affiliate) that are deemed “parachute payments”) is equal to 2.99 times
the “base amount,” notwithstanding any other provision to the contrary in this
Agreement.
6. Employee’s Covenants.
     (a) Nondisclosure. At all times during and after Employee’s employment with
the Company, Employee shall keep confidential and shall not, except with

- 5 -



--------------------------------------------------------------------------------



 



Company’s express prior written consent, or except in the proper course of his
employment with Company, directly or indirectly, communicate, disclose, divulge,
publish, or otherwise express, to any Person, or use for his own benefit or the
benefit of any Person, any trade secrets, confidential or proprietary knowledge
or information, no matter when or how acquired concerning the conduct and
details of Company’s business, including without limitation, names of customers
and suppliers, marketing methods, trade secrets, policies, prospects and
financial condition. For purposes of this Section 6, confidential information
shall not include any information which is now known by or readily available to
the general public or which becomes known by or readily available to the general
public other than as a result of any improper act or omission of Employee.
     (b) Non-Competition. For a period of one (1) year following termination of
Employee’s employment with the Company for any reason, Employee shall not,
except with Company’s express prior written consent, directly or indirectly, in
any capacity, for the benefit of any Person:
          (i) solicit or hire any Person who is or during such period becomes a
customer, supplier, employee, salesman, agent or representative of Company, in
any manner which interferes or might interfere with such Person’s relationship
with Company, or in an effort to obtain such Person as a customer, supplier,
employee, salesman, agent, or representative of any business in competition with
Company which conducts operations within 50 miles of the Employee’s present
office; or
          (ii) establish, engage, own, manage, operate, join or control, or
participate in the establishment, ownership (other than as the owner of less
than one percent of the stock of a corporation whose shares are publicly
traded), management, operation or control of, or be a director, officer,
employee, salesman, agent or representative of, or be a consultant to, any
Person in any business in competition with Company, if such Person has any
office or facility at any location within 50 miles of any location of the
Company over which the Employee has direct responsibility or within 100 miles of
the Employee’s current office, or conduct himself in any manner which he would
have reason to believe inimical or contrary to the best interests of Company.
     (c) Enforcement. Employee acknowledges that any breach by him of any of the
covenants and agreements of this Section 6 (“Covenants”) will result in
irreparable injury to Company for which money damages could not adequately
compensate Company, and therefore, in the event of any such breach, Company
shall be entitled, in addition to all other rights and remedies which Company
may have at law or in equity, to have an injunction issued by any competent
court enjoining and restraining Employee and/or all other Persons involved
therein from continuing such breach. The existence of any claim or cause of
action which Employee or any such other Person may have against Company shall
not constitute a defense or bar to the enforcement of any of the Covenants. If
Company is obliged to resort to litigation to enforce any of the Covenants which
has a fixed term, then such term shall be extended for a period of time equal to
the period during which a material breach of such Covenant was occurring,
beginning on the date of a final court order (without further right of appeal)
holding that such a material breach occurred, or, if later, the last day of the
original fixed term of such Covenant.

- 6 -



--------------------------------------------------------------------------------



 



     (d) Consideration. Employee expressly acknowledges that the Covenants are a
material part of the consideration bargained for by Company and, without the
agreement of Employee to be bound by the Covenants, Company would not have
agreed to enter into this Agreement.
     (e) Scope. If any portion of any Covenant or its application is construed
to be invalid, illegal or unenforceable, then the other portions and their
application shall not be affected thereby and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court making such determination shall have the power to reduce or limit such
scope, duration, area or other factor, and such Covenant shall then be
enforceable in its reduced or limited form.
7. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
     (a) The Employee shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of payment provided for under this Agreement be
reduced by any compensation earned by the Employee as the result of employment
by another employer after the Date of Termination, or otherwise. The amounts
payable to Employee under Section 4 hereof shall not be treated as damages but
as severance compensation to which Employee is entitled by reason of termination
of his employment in the circumstances contemplated by this Agreement.
     (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Employee’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan, employment agreement or
other contract, plan or arrangement.
8. Miscellaneous.
     (a) Notices. All notices, requests, demands, consents or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally, (ii) five (5) days after being mailed by first class certified mail,
return receipt requested, postage prepaid, or (iii) sent by a nationally
recognized express courier service, postage or delivery changes prepaid, with
receipt, or (iv) delivered by telecopy (with receipt, and with original
delivered in accordance with any of (i), (ii) or (iii) above) to the parties at
their respective addresses stated below or to such other addresses of which the
parties may give notice in accordance with this Section.
If to Company, to:
Assisted Living Concepts, Inc.
111 W. Michigan
Milwaukee, WI 53203

- 7 -



--------------------------------------------------------------------------------



 



Attention: President and Chief Executive Officer
Facsimile: (414) 908-8111
If to Employee, to:
Mr. Eric Fonstad
     (b) Entire Understanding. This Agreement sets forth the entire
understanding between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous, written, oral, expressed or implied,
communications, agreements and understandings with respect to the subject matter
hereof, with the exception of existing deferred compensation (including
Executive Retirement) plans, benefits plans and incentive plans.
     (c) Modification. This Agreement shall not be amended, modified,
supplemented or terminated except in writing signed by both parties.
     (d) Termination of Prior Severance Agreements. All prior severance
agreements between Employee and Company and/or any of its affiliates (and any of
their predecessors) are hereby terminated as of the date hereof as fully
performed on both sides.
     (e) Assignability and Binding Effect. This Agreement shall inure to the
benefit of and shall be binding upon the Company and its successors and
permitted assigns and upon Employee and his heirs, executors, legal
representatives, successors and permitted assigns. However, neither party may
assign, transfer, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any of its or his rights hereunder without prior written consent of
the other party, and any such attempted assignment, transfer, pledge,
encumbrance, hypothecation or other disposition without such consent shall be
null and voice without effect. Notwithstanding the foregoing, this Agreement may
be assigned by the Company to any of its subsidiaries or other affiliates and
the Agreement shall continue in full force and effect following the sale of any
such subsidiary or affiliate; provided that the buyer of any such subsidiary or
affiliate agrees to be bound by the terms hereof.
     (f) Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart hereof.

- 8 -



--------------------------------------------------------------------------------



 



     (h) Section Headings. Section and subsection headings in this Agreement are
inserted for convenience of reference only, and shall neither constitute a part
of this Agreement nor affect its construction, interpretation, meaning or
effect.
     (i) References. All words used in this Agreement shall be construed to be
of such number and gender as the context requires or permits.
     (j) Controlling Law. This Agreement is made under, and shall be governed
by, construed and enforced in accordance with, the substantive laws of the State
of Wisconsin applicable to agreements made and to be performed entirely therein.
     (k) Settlement of Disputes. The Company and Employee agree that any claim,
dispute or controversy arising under or in connection with this Agreement, or
otherwise in connection with Employee’s employment by the Company (including,
without limitation, any such claim, dispute or controversy arising under any
federal, state or local statute, regulation or ordinance or any of the Company’s
employee benefit plans, policies or programs) shall be resolved solely and
exclusively by binding arbitration. The arbitration shall be held in Milwaukee
County, Wisconsin (or at such other location as shall be mutually agreed by the
parties). The arbitration shall be conducted in accordance with the Expedited
Employment Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect at the time of the arbitration, except that
the arbitrator shall be selected by alternatively striking from a list of five
arbitrators supplied by the AAA. All fees and expenses of the arbitration,
including a transcript if either requests, shall be borne equally by the
parties. Each party will pay for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless the party prevails on a claim for which attorney’s fees are
recoverable under the Rules). Any action to enforce or vacate the arbitrator’s
award shall be governed by the Federal Arbitration Act, if applicable, and
otherwise by applicable state law.
     (l) Indulgences, Etc. Neither the failure nor delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall the single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
     (m) Notwithstanding anything herein to the contrary, if the severance
payment(s) described herein are considered deferred compensation subject to the
provisions of Code Section 409A, then this Agreement shall be deemed
automatically amended to comply with the requirements thereof in a manner that
would cause the payments to comply with the provisions of Code Section 409A,
including but not limited to providing that the severance payment shall be made
only upon the Executive’s separation from service within the meaning of Code
Section 409A and requiring that if the Executive is a “specified employee”
within the meaning of Code Section 409A, that

- 9 -



--------------------------------------------------------------------------------



 



any severance payment(s) due hereunder shall not be paid until six months
following the date of the Executive’s separation from service to the extent
required by Code Section 409A.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above mentioned, under seal, intending to be legally bound hereby.

                  Attest:       COMPANY:      
 
               
/s/ Joy Zaffke 
      By:   /s/ Laurie Bebo     
 
               
Executive Assistant
      Name:   Laurie Bebo    
 
      Title:   President and Chief Executive Officer, ALC    
 
               
/s/ Laurie Senger 
      By:   /s/ Richard Parker     
 
               
Executive Assistant
      Name:   Richard Parker    
 
      Title:   Corporate Director of Human Resources    
 
                Witness:       EMPLOYEE:    
/s/ Bridget Fonstad 
          /s/ Eric Fonstad                            Eric Fonstad    

- 10 -



--------------------------------------------------------------------------------



 



Exhibit A — Severance Release (actual release would be similar to, but not
exactly like the following:
ASSISTED LIVING CONCEPTS, INC.
COMPLETE AND PERMANENT RELEASE AGREEMENT

     
          (NAME)
            (SS#)
 
   
Name
  Social Security Number

     To indicate your election to receive the severance pay described in the
Assisted Living Concepts, Inc.’s employee agreement to you of (DATE), (the
“Severance Pay”), please sign and date this Agreement on the next page and make
sure that it is returned to Assisted Living Concepts, Inc.
     I elect to receive the Severance Pay and provide the following Complete and
Permanent Release:
     In consideration for the Severance Pay which I specifically acknowledge to
be sufficient consideration to support this Release, I agree to release and
forever discharge Assisted Living Concepts, Inc., (as well as its subsidiaries,
affiliates, successors and assigns, and its present and former agents,
directors, employees, officers and representatives, or any of them, hereinafter
collectively referred to as “ALC”) of and from any and all claims that I might
have arising out of my employment by ALC and the termination thereof, by reason
of any act or omission on the part of ALC arising at any time up to and
including the date I sign this Agreement. To the fullest extent permitted by
law, I agree never to bring or cause to be brought or permit to be brought on my
behalf any charges or actions against ALC with respect to the claims released
herein (and I agree to immediately withdraw and dismiss with prejudice any such
pending charges, claims, suits, demands, grievances and actions). The claims
that I am releasing include, but are not limited to, claims for wrongful or
other discharge, breach of contract, harassment, unlawful terms and conditions
of employment, retaliation, defamation, invasion of privacy, and discrimination
of any kind, including discrimination on the basis of age under the Age
Discrimination in Employment Act and state and local law. I further agree that I
will not make any statements that defame or disparage the reputation of ALC, the
care provided at its facilities, or the reputation of any employees of ALC.
     I have not relied on any representations, promises or agreements of any
kind made to me in connection with my decision to accept the Severance Pay
except for those set forth in ALC’s (DATE), letter/employment agreement.
     If I bring or cause to be brought or continued or permit to be brought or
continued on my behalf a charge or claim against ALC in violation of this
Release or asking that (or seeking relief which would require that) all or any
part of this Release be held unenforceable, invalid or void, I agree that prior
to the commencement or continuation of such action I will tender back to ALC the
Severance Pay which I have received as consideration. I acknowledge and
understand that any obligation on ALC’s part to pay any unpaid Severance Pay to
me in return for this Release will permanently cease as of the date such action
is instituted or continued.

- 11 -



--------------------------------------------------------------------------------



 



     If any part of this Release is held to be unenforceable, invalid or void,
then the balance of this Release shall nonetheless remain in full force and
effect.
     I ACKNOWLEDGE I HAVE READ AND UNDERSTAND THIS RELEASE; THAT MY SIGNATURE ON
THIS RELEASE IS TRULY VOLUNTARY; AND THAT I HAVE ENTERED INTO THIS RELEASE
AGREEMENT KNOWINGLY AND VOLUNTARILY.
     I understand that my election of the Severance Pay and my acceptance of the
terms of this Release may be revoked if, within seven (7) calendar days
following the date I sign this Agreement, I give written notice of revocation to
Assisted Living Concepts, 111 West Michigan Street, Milwaukee, Wisconsin 53203.
This Release shall not become effective, binding, or enforceable until the seven
(7) calendar day revocation period has expired. Once that seven (7) calendar day
period has elapsed, I can no longer revoke this Release or my election of the
Severance Pay. TIME IS OF THE ESSENCE AS TO THIS SEVEN (7) DAY PERIOD.

     
 
   
 
(Signature)
 
 
          (Date)

- 12 -